PER CURIAM.
Appellant/claimant urges us to reverse the determination by the Judge of Compensation Claims (JCC) of temporary indemnity benefits based on the lower average weekly wage in effect at the time of the second and third industrial accidents, relying on Pinellas County School Board v. Higgins, 597 So.2d 355 (Fla. 1st DCA 1992). We find that the holding in Higgins is limited to the facts of that particular situation, where two compensable accidents have merged to cause claimant’s permanent total disability. In the instant case, the claimant’s award of temporary benefits was properly determined utilizing the average weekly wage calculation contained in section 440.14(l)(a), Florida Statutes. The decision of the JCC is affirmed.
WOLF, C.J., KAHN and LEWIS, JJ., concur.